Case 1:17-cv-01407-CFC-SRF Document 682 Filed 06/05/20 Page 1 of 1 PageID #: 45628




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

 GENENTECH, INC. and CITY OF
  HOPE,

               Plaintiffs,                          Civ. No. 17-1407- CFC, Consol.

        V.

  AMGEN INC.,

               Defendant.

  GENENTECH, INC. and CITY OF
  HOPE,

        Plaintiffs,

        V.                                            Civ. No. 18-924-CFC

  AMGEN INC.,

        Defendant.

                  SCHEDULING ORDER ENTERED ON JUNE
                       5, 2020 BY SPECIAL MASTER

The deadline for initial written submissions to the Special Master in the above-captioned

matters is extended to June 19, 2020.

June 5, 2020                 /s/Rodney A. Smolla
                                   Special Master
